ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-426, concluding on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent), that PAUL FRANKLIN CLAUSEN of CLINTON, who was admitted to the bar of this State in 1982, should be suspended from the practice of law for a period of three years for violating RPC 1.15(a)(commingling of funds), RPC 1.15(d)(failure to comply with recordkeeping requirements and disbursing trust account checks against uncollected funds), RPC 3.3(a)(l)(false statement of material fact or law to a tribunal), RPC 3.3(a)(5)(candor toward a tribunal), RPC 8.1(a)(false statements to disciplinary authorities), RPC 8.1(b)(failure to cooperate with disciplinary authorities), RPC 8.4(c)(conduct involving dishonesty fraud, deceit, or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further determined that respondent should be required to complete courses in law office management and ethics, and the after reinstatement he should be required to submit to the Office of Attorney Ethics monthly trust account reconciliations of his attorney trust account, on a quarterly basis, for a period of two years;
And good cause appearing;
It is ORDERED that PAUL FRANKLIN CLAUSEN is suspended from the practice of law for a period of three years, effective January 8, 2018, and until the further Order of the Court; and it is further
*194ORDERED that respondent shall enroll in and successfully complete a course in law office management and a course in ethics, and submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that after reinstatement to practice, respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney trust account, on a quarterly basis, for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.